DETAILED ACTION
 	This Office Action corresponds to the printer rush filed on 12/01/2021. The application was filed on 08/26/2019 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 12/13/2019 and 10/07/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 08/26/2019 are accepted by the examiner.
Priority
  	The application is filed on 08/26/2019 and therefore the effective filing date of the  application is 08/26/2019.
 				Amendment to the Claims
1.	CLAIMS:
	Please amend the claims below as follows:
 12. (Currently Amended) 	A system comprising: 
 			a participant node of a distributed ledger network, the participant node comprising a hardware processor, the hardware processor configured to: 
 			identify a distributed federated learning (DFL) smart contract stored on a 
 		generate a trained model by training a global model identified by the smart contract with training data; 
 		detect, on the blockchain, a first transition token indicative of a first model; and 
 		in response to detection of the first transition token, causing the initial participant node to: 
 			receive the first model, 
 	aggregate the first model with the trained global model to generate a   second model, and 
  	store, on the blockchain, a second transition token indicative of the  second  model; 
 	 	wherein a successor node identified in the aggregation sequence is configured to further aggregate the second model with an additional model in response to detection of the second transition token.

[[14]] 13. (Currently Amended) The system of claim 12, wherein the hardware processor is further configured to: mask the trained model based on noise filter values[[;]] . 

[[15]] 14. (Currently Amended)  The system of claim [[14]] 13 , wherein the hardware processor is further configured to: 

 	in response to detection of the third transition token: 
 		receive the third model, 
 		remove, from the third model, noise attributable to the noise filter 
values to generate a fourth model, and 
 		store, on the blockchain, a fourth transition token indicative of the 
fourth model.  
15. (Currently Amended)  The system of claim 12, wherein the smart contract further comprises a link to a global model and training instructions, wherein the hardware processor is further configured to: 
 	receive the global model from a source based on the link; and  33PATENT Atty. Dkt. No. 15718-604 
 	train the global model based on the training instructions and training data.  

16. (Currently Amended)  The system of claim 12, wherein the smart contract further comprises performance criteria, wherein the hardware processor is further configured to: 
generate a performance metric based on the first model and test data; and  determine the performance metric satisfies the performance criteria.  

17. (Currently Amended)  The system of claim 12, wherein in response to detection of the first transition token, the hardware processor is further configured to: 
 	generate the second transition token; and 

18. (Currently Amended)  The system of claim 12, wherein the first transition token comprises a link for obtaining the first model, wherein the hardware processor is further configured to [[::]] : 
 	accessing, based on the link, the first model from a file system.

Allowable Subject Matter
2.	  Claims 1-20 are allowed over prior art of record.

Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 12, and 19 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Kain (US 10621164 B1, cited in PTO-892) discloses a system comprises a server that, in operation, facilitates interaction with contributing members of an aggregation; a centralized database maintained by an administrative entity that, in operation, stores and aggregates the member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the 
 Further, Kain discloses that the processing circuitry determines a quality score based upon the completeness and/or correctness of the member-specific contributed data; and/or the quality score is based at least partially on determined contradictions and/or inconsistencies in the member-specific contributed data; and/or the member-specific value is at least partially upon the quality score; and/or the processing circuitry automatically and without human intervention attempts to complete missing data and/or to correct incorrect data prior to communicating with the contributing member; and/or the database is configured to store member-specific contributed data of different types, and the processing circuitry determines missing or incorrect data of one type based upon analysis of data of a different type; and/or the types of member-specific contributed data comprise at least two of omic data, phenotype data, health data, personal data, familial data and environmental data; and/or the database is configured to store member-specific contributed data of different types, and the processing circuitry determines missing or incorrect data of one type based upon analysis of the same type of data but contributed at different times by the same contributing member; and/or the missing or incorrect data is determined based upon analysis of aggregated data of a plurality of contributing members; and/or the missing or incorrect data comprises at least two of personal data, medical record data, dietary data and wearable device data; 
	Cella et al. (US 20210358032 A1, cited in PTO-892) discloses a system for selection and configuration of an automated robotic process includes a media input module structured to receive at least one functional media, a media analysis module structured to analyze the at least one functional media and identify an action parameter; and a solution selection module structured to select at least one component of an AI solution for use in an automated robotic process, wherein the selection is based, at least in part, on the action parameter (Cella, Abstract).
 	Further, Cella discloses a lending transaction enablement platform having a set of data-integrated microservices including data collection and monitoring services, blockchain services, and smart contract services for handling lending entities and transactions. The platform is capable of enabling a wide range of dedicated solutions, which may share data collection and storage infrastructure, and which may share or exchange inputs, events, activities, and outputs, such as to reinforce learning, enable 
 	Furthermore, Cella discloses a method for electronically facilitating licensing of one or more personality rights of a licensor. The method may include receiving an access request from a licensee to obtain approval to license personality rights from a set of available licensors. The method may include selectively granting access to the licensee based on the access request. The method may include receiving confirmation of a deposit of an amount of funds from the licensee. The method may include issuing an amount of cryptocurrency corresponding to the amount of funds deposited by the licensee to an account of the licensee. The method may include receiving a smart contract request to create a smart contract governing the licensing of the one or more personality rights of the licensor by the licensee. The smart contract request may indicate one or more terms including a consideration amount of cryptocurrency to be paid to the licensor in exchange for one or more obligations on the licensor. The method may include generating the smart contract based on the smart contract request. The method may include escrowing the consideration amount of cryptocurrency from the account of the licensee. The method may include deploying the smart contract to a distributed ledger. The method may include verifying, by the smart contract, that the licensor has performed the one or more obligations. The method may include, in response to receiving verification that the licensor has performed the one or more obligations, releasing at least a portion of the consideration amount of cryptocurrency into a licensor account of the licensor. The method may include outputting a record 
 	Although, the cited references above are from same or similar fields of endeavor however, applicant’s invention is directed towards a participant node of a distributed ledger network which identifies a distributed federated learning (DFL) smart contract stored on a blockchain. The DFL smart contract may include an aggregation sequence. The aggregation sequence includes an ordered sequence of participant node identifiers. The participant node generates a trained model by training a global model with training data. The participant node detects, on the blockchain, a first transition token indicative of a first model previously aggregated by another participant node.
The subject matters of the independent claims 1, 12, and 19 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “….the aggregation sequence thereby defining an initial participant node and a sequence of successor nodes; training an initial model with training data detecting, on the blockchain, a first transition token indicative of a first model and the smart contract; in response to detection of the first transition token, the initial participant node: receiving the first model; aggregating the first model with the trained initial model to generate a second model; and storing, on the blockchain, a second transition token indicative of the second model, wherein a successor node identified in the aggregation sequence is configured to further aggregate the second model with an additional model in response to detection of the second transition token”...in combination with the rest of the limitations recited in the independent claim 1.

 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 12 and 19 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498